Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 24 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each of the undersigned officers and directors of XL Capital Ltd (the Company) in their respective capacities set forth below constitutes and appoints Michael S. McGavick and Kirstin R. Gould, and each of them, as his or her true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for him or her and in his or her name, place and stead, in any and all capacities, to do any and all acts and all things and to execute any and all instruments which said attorney and agent may deem necessary or desirable to enable the Company to comply with the Securities Act of 1933, as amended, and any rules, regulations and requirements of the Securities and Exchange Commission thereunder in connection with the registration under such Act of shares of Class A Ordinary Shares, par value US $0.01 per share (Ordinary Shares), to the extent that any such registration may be required in the opinion of the executive officers of the Company, upon the advice of counsel, including without limitation, the power and authority to sign the name of the undersigned individual in the capacity indicated below opposite the name of such individual to the Registration Statement relating to the registration of such Ordinary Shares, to be filed with the Securities and Exchange Commission with respect to said Ordinary Shares, to sign any and all amendments (including post-effective amendments) and supplements to such Registration Statement, and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorney-in-fact and agent full power and authority to do and perform each and every act and thing requisite and necessary to be done, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorney-in-fact and agent or his substitute, may lawfully do or cause to be done by virtue hereof. Signatures Title Date /s/ Michael S. McGavick Chief Executive Officer (Principal July 24, 2009 Name: Michael S. McGavick Executive Officer) and Director /s/ Brian W. Nocco Executive Vice President and Chief July 24, 2009 Name: Brian W. Nocco Financial Officer (Principal Financial Officer and Principal Accounting Officer) /s/ Dale R. Comey Director July 24, 2009 Name: Dale R. Comey /s/ Robert R. Glauber Director July 24, 2009 Name: Robert R. Glauber /s/ Herbert N. Haag Director July 24, 2009 Name: Herbert N. Haag /s/ G. Thompson Hutton Director July 24, 2009 Name: G. Thompson Hutton /s/ Joseph Mauriello Director July 24, 2009 Name: Joseph Mauriello /s/ Eugene M. McQuade Director July 24, 2009 Name: Eugene M. McQuade /s/ Alan Z. Senter Director July 24, 2009 Name: Alan Z. Senter /s/ Ellen E. Thrower Director July 24, 2009 Name: Ellen E. Thrower /s/ Sir John M. Vereker Director July 24, 2009 Name: Sir John M. Vereker -2-
